AMENDED MEMORANDUM **
Respondent’s motion for summary dis*606position is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
In petitioner’s opposition to respondent’s motion for summary disposition and petitioner’s opening brief, petitioner argues that the motion filed before the Board of Immigration Appeals (“BIA”) was in fact a motion to reconsider that was not numerically barred. However, even if petitioner’s motion before the BIA was a motion to reconsider, it was not filed within 30 days after the “final administrative order of removal” with respect to petitioner. See 8 U.S.C. § 1229a(c)(6)(B). Bona v. Gonzales, 425 F.3d 663 (9th Cir.2005), was not the final administrative order of removal with respect to petitioner, and the filing date of Bona has no relevance to the deadline to file a motion to reconsider in petitioner’s proceedings. Petitioner offers no authority to the contrary.
The court must uphold Board denials of motions to reopen and reconsider under an abuse of discretion standard unless the BIA “acted arbitrarily, irrationally, or contrary to law.” Larar-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005). The BIA’s denial of petitioner’s motion was not an abuse of discretion. Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.